DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
The USPTO has retrieved certified copies of papers required by 37 CFR 1.55.  These papers have been placed of record in the file.  A certified copy of the foreign priority application has been received and an English translation has been filed but not a certified English translation.  A certified translation is not necessary unless an intervening reference is found and a certified English translation is therefore not currently required.  Filing of a certified English translation may become necessary during prosecution of this application, such as in the event of an interference or intervening reference.  Applicant is advised that should a certified English translation be required, a certified English translation of the foreign application must be submitted in order for applicant to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d).  See 37 CFR 41.154(b) and 41.202(e) or 37 CFR 1.55 and MPEP § 201.15, respectively.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“For offline scenarios, voice recording and transcribing products formed by recording pens and recording boxes combined with voice recognition technology are often seen, but a general product for the field of service quality inspection and evaluation has not yet been formed.”  Specification p.2.

“Many scenarios of offline services, such as catering stores, shopping guides, counter sales, product experience stores, etc., mainly orientate small enterprises and even individual merchants.” Specification p.3.

Claim Objections
The claims are not properly arranged.  A claim that depends from a dependent claim should not be separated therefrom by any claim that does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.
Dependent claim 7 depends from dependent claim 3 but is separated therefrom by dependent claim 6.  Claim 7 does not depend from claim 6.   Dependent claim 11 depends from dependent claim 4 but is separated therefrom by claims 5-10, which do not depend from dependent claim 4.
In general, applicant's sequence will not be changed since the order of claims may change during prosecution, but the original claims should conform to these requirements.  See MPEP § 608.01(n)(IV).  This objection was made because often errors in claim order are inadvertent and result in unintended dependent claim relationships.  The claims will be renumbered in the event this application is eventually allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the modules in claims 1-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that it is directed to a “platform.”  It is unknown what statutory class applicant intends to capture with this term.  Claims 2-7 and 11 indicate that they are method claims, and depend from “the method of claim 1” but claim 1 is only clear to the extent that it is not directed to a method. It therefore cannot be determined what statutory class applicants intend to claim.
Claims 9-10 recite “An electronic device, comprising: at least one processor, and a memory communicatively connected to the at least one processor… to perform steps of the method of claim 8,” and “A storage medium storing a computer program, wherein the program implements steps of the method of claim 8 when executed by a processor,” respectively.  Examiner understands that applicant intends claims 9 and 10 to be independent claims implementing the method of claim 8 but this style of claim drafting is not entirely clear to all persons of ordinary skill and it is certainly preferable to recite the remaining elements of claim 8 without reference to claim 8.  Applicant should note that during intake processing of this application it was recorded in PALM as only including two independent claims.
In the event applicants claim or intended to claim both apparatus and method, manufacture and method, or method and some other statutory class, in a single claim that claims both, that claim is indefinite. See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). See also Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990. Claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine" (nor a manufacture) but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101. The statute is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. MPEP 2173.05(p)(ll). See also In re Kuehl, 475 F.2d 658, 665 (1973); Rubber Co. v. Goodyear, 9 Wall. 788, 76 U.S. 788, 796, 19 L.Ed. 566 (1869)).

In claims 8-10, limitations recited as various steps invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the recited steps and the claimed functional results can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)     Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-7 and 9-11 are rejected because they belong to an indeterminable statutory class or may be an attempt to claim an invention in more than one statutory class.  This violates the basic language of the statute.  Claims are rejected under 35  U.S.C. 101 because they are directed to neither e.g., a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention set forth in 35  U.S.C. 101.  The statute is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. MPEP 2173.05(p)(ll). See also In re Kuehl, 475 F.2d 658, 665 (1973); Rubber Co. v. Goodyear, 9 Wall. 788, 76 U.S. 788, 796, 19 L.Ed. 566 (1869)).
Claim 1 does not set forth any machine or apparatus and is not directed to a method.  It is therefore unclear what apparatus, process, or other statutory class applicant is intending to encompass.  Components as claimed (and means (“modules”)) are lacking structural specificity and are potentially purely software components.  If so, the claims are directed at a computer program not claimed as embodied in a non-transitory computer-readable medium and as being implemented in a computer apparatus.
In claim 1 the modules describe software programs, program elements, or data structures.  Claims 1-7 and 10-11 are directed to computer programs, program elements, or data structures, not claimed as embodied in a non-transitory computer-readable medium or as steps performed by a machine or apparatus.  Computer programs, program elements, or data structures, not claimed as embodied in non-transitory computer-readable media (i.e., mere descriptions or expressions of programs) are not physical "things."  They are neither computer components nor statutory processes, as they are not "acts" being performed.  Such claimed computer programs, program elements, or data structures, do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer that permit the computer program’s functionality to be realized.  In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element and/or a statutory composition of matter that also enables a process when implemented in a computer.  It defines structural and functional interrelationships between the computer program and the rest of the computer (i.e., statutory storage media and hardware components) which permit the computer program’s functionality to be realized, and is thus statutory.  Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions.
Computer programs, program elements, or data structures, not claimed as embodied in non-transitory computer-readable media  (i.e., mere descriptions or expressions of programs) are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory); compare Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim).
Claim 10 is rejected because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium, computer readable storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p. 2.
Claims reciting a musical composition, literary work, compilation of data, signal, or legal document (e.g., an insurance policy) per se do not appear to be a process, machine, manufacture, or composition of matter. See, e.g., In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuijten’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”). 
	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" to the claim.  Cf. Animals -Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 USC 101).

		Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-7 and 11 are directed to an undefined or indefinite statutory class and claim 10 is directed to a transitory medium.  Claims 1-7 and 10-11 are therefore ineligible.  The analysis of those claims would end here, but in the interests of compact prosecution they will continue to be considered.  Claim 8 is directed to a process, claim 9 is directed to a machine, and claim 10 is potentially directed to a manufacture if amended to clarify its embodiment in a non-transitory medium.  Claims 8 and 9 are within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“an account management step which generates a registration interface and a product creation interface for guiding a user to register and log in, so as to customize a service quality evaluation product; an access mode configuration step which generates a product access mode configuration interface for guiding the user to configure an access mode for the service quality evaluation product; a voice transcription configuration step which generates an industry type selection interface for guiding the user to select an industry type and select a corresponding voice recognition model for pre-training according to the industry type, and wherein the pretrained voice recognition model is used to convert an input audio file to a text content; and a semantic analysis configuration step which generates an evaluation information configuration interface for guiding the user to complete the input and submission of the evaluation information, so as to perform service quality scoring according to the text content and the evaluation information input and submitted by the user.” Claim 8.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  There are no additional elements in present claims 1-8 and 11.  Claims 9 and 10 refer generally to a processor and (potentially transitory) storage medium, respectively.  These additional elements are generally recited in preamble as performing “steps of the method of claim 8,” and those steps are recited in terms of intended results of functionally nonspecific activities.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any indication of elements being practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, dependent claims 2-7, possibly 9-10, and 11, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-11 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN, et al. (CN 109299865).
		Chen’865 teaches all the limitations of claims 1-11.  Chen’865 for example discloses enabling a user to customize a service quality evaluation system, and Chen’865 further discloses with regard to
Claim 1. (Original) A customization platform for service quality evaluation product, comprising:	●	an account management module configured to generate a registration interface and a product creation interface for guiding a user to register and log in, so as to customize a service quality evaluation product (claim 1; see at least p.4 ¶¶2-3 “administrator logs in the system background management interface….  basic information of the user is collected, which is divided into an administrator background batch import mode and a user front-end self-registration filling mode… allocating the account information to a user for system login”);	●	an access mode configuration module configured to generate a product access mode configuration interface for guiding the user to configure an access mode for the service quality evaluation product (claim 1; see at least p.4 ¶3 “The basic information of the user is collected, which is divided into an administrator background batch import mode and a user front-end self-registration filling mode: importing in batches, automatically generating account information of a user after importing for the obtained basic information, and allocating the account information to a user for system login,” p.6 ¶3 “user terminal …is used for providing an interface accessed by a user through a visual interface,” p.7 claim 7.);	●	a voice transcription configuration module configured to generate an industry type selection interface for guiding the user to select an industry type and select a corresponding voice recognition model for pre-training according to the industry type, and wherein the pre-trained voice recognition model is used to convert an input audio file to a text content (claim 1; see at least abstract, p.3 ¶4 “combines the semantic similarity theory in the semantic hierarchy theory and the prototype heuristic … calculate the semantic distance and the semantic similarity through the natural language processing technology and construct the semantic network…. the evaluation index is ensured based on the pre-established divergent thinking, the aggregated thinking, the scientific invention and the story creation test text library,” p.5 “S 102: storing the functions of each type of question and its corresponding guide language, and being regulated and controlled by the parameter setting module”); and	●	a semantic analysis configuration module configured to generate an evaluation information configuration interface for guiding the user to complete the input and submission of the evaluation information, so as to perform service quality scoring according to the text content and the evaluation information input and submitted by the user (claim 1; see at least abstract “information and parameter setting module, … a data acquisition module, …a semantic network calculation module …. applies semantic network theory, text mining and other methods to creativity evaluation, and develops evaluation software suitable for on-line evaluation and computer scoring,” p.3 ¶8 “parameter setting module is used for acquiring basic information of a user, … and generating a corresponding question according to the evaluation purpose”).Claim 2. (Original) The method of claim 1, wherein the evaluation information configuration interface comprises:	●	a sub-interface for guiding the user to configure evaluation dimensions (claim 2; see at least abstract, p.3 ¶2, p.4 ¶2, p.7 claim 1); and	●	a sub-interface for guiding the user to configure weights for the evaluation dimensions (claim 2; see at least p.4 ¶¶6, 9; p.6 ¶1).Claim 3. (Original) The method of claim 2, wherein the evaluation information configuration interface further comprises:	●	a sub-interface for guiding the user to configure an evaluation function for each of the evaluation dimensions (claim 3; see at least abstract, p.3 ¶2, p.4 ¶2, p.7 claim 1).Claim 4. (Original) The method of claim 3, wherein after the user completes the configuration of evaluation functions, the method further comprises:	●	automatically configuring a preset standard speech library for each of the evaluation functions (claim 4; see at least p.3 ¶¶4, 12; p.4 ¶¶7, 9).Claim 5. (Currently amended) The method of claim 3, wherein the evaluation information configuration interface further comprises:	●	a sub-interface for guiding the user to configure quality inspection rules for each of the evaluation functions (claim 5; see at least p.4 ¶¶2, 4; p.7 claim 7); and	●	a sub-interface for guiding the user to upload the rules (claim 5; see at least p.4 ¶4, p.7 claim 7).Claim 6. (Original) The method of claim 1, wherein the voice transcription configuration module is further configured to generate a training sample upload interface, and the training samples comprises hot word terms and business corpus (claim 6; see at least abstract, p.4 ¶¶4, 7; p.5 ¶32); andwherein said selecting a corresponding voice recognition model for pre-training according to the industry type comprises:	●	pre-training the corresponding voice recognition model according to the hot word terms and business corpus (claim 6; see at least abstract, p.4 ¶¶4, 7; p.5 ¶32). Claim 7. (Original) The method of claim 2, wherein the customization platform for service quality evaluation product is configured with a standard speech library, and the text content comprises service personnel sentences of the service personnel (claim 7; see at least abstract, p.4 ¶¶3-4, 7; p.5 ¶33);	●	the evaluation information comprises evaluation dimensions configured by the user and weights configured for the evaluation dimensions (claim 7; see at least p.4 ¶¶6, 9; p.6 ¶1); andwherein said service quality scoring based on the text content and the evaluation information input and submitted by the user comprises:	●	determining a plurality of similarity scores according to similarity values between the service personnel sentences and a plurality of standard speeches in the standard speech library, wherein the standard speech library comprises a plurality of evaluation sub-dimension speech libraries corresponding to the evaluation dimensions configured by the user, and the plurality of similarity scores correspond to the plurality of evaluation sub-dimension speech libraries (claim 7; see at least abstract, p.3 ¶¶2, 4; p.4 ¶¶8-9, 14); and	●	determining the service quality score of the service personnel based on the plurality of similarity scores (claim 7; see at least p.3 ¶4; p.4 ¶¶9, 14).Claim 8. (Original) A customization method for service quality evaluation product, comprising:	●	an account management step which generates a registration interface and a product creation interface for guiding a user to register and log in, so as to customize a service quality evaluation product (claim 8; see at least p.4 ¶¶2-3 “administrator logs in the system background management interface….  basic information of the user is collected, which is divided into an administrator background batch import mode and a user front-end self-registration filling mode… allocating the account information to a user for system login”);	●	an access mode configuration step which generates a product access mode configuration interface for guiding the user to configure an access mode for the service quality evaluation product (claim 8; see at least p.4 ¶3 “The basic information of the user is collected, which is divided into an administrator background batch import mode and a user front-end self-registration filling mode: importing in batches, automatically generating account information of a user after importing for the obtained basic information, and allocating the account information to a user for system login,” p.6 ¶3 “user terminal …is used for providing an interface accessed by a user through a visual interface,” p.7 claim 7);
●	a voice transcription configuration step which generates an industry type selection interface for guiding the user to select an industry type and select a corresponding voice recognition model for pre-training according to the industry type, and wherein the pretrained voice recognition model is used to convert an input audio file to a text content (claim 8; see at least abstract, p.3 ¶4 “combines the semantic similarity theory in the semantic hierarchy theory and the prototype heuristic … calculate the semantic distance and the semantic similarity through the natural language processing technology and construct the semantic network…. the evaluation index is ensured based on the pre-established divergent thinking, the aggregated thinking, the scientific invention and the story creation test text library,” p.5 “S 102: storing the functions of each type of question and its corresponding guide language, and being regulated and controlled by the parameter setting module”); and	●	a semantic analysis configuration step which generates an evaluation information configuration interface for guiding the user to complete the input and submission of the evaluation information, so as to perform service quality scoring according to the text content and the evaluation information input and submitted by the user (claim 8; see at least abstract “information and parameter setting module, … a data acquisition module, …a semantic network calculation module …. applies semantic network theory, text mining and other methods to creativity evaluation, and develops evaluation software suitable for on-line evaluation and computer scoring,” p.3 ¶8 “parameter setting module is used for acquiring basic information of a user, … and generating a corresponding question according to the evaluation purpose”).Claim 9. (Original) An electronic device, comprising: at least one processor, and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, which are executed by the at least one processor to enable the at least one processor to perform steps of the method of claim 8 (claim 9; see at least abstract, p.3 ¶5, p.4 ¶12).Claim 10. (Original) A storage medium storing a computer program, wherein the program implements steps of the method of claim 8 when executed by a processor (claim 10; see at least p.4 ¶12, p.6 ¶4).Claim 11. (New) The method of claim 4, wherein the evaluation information configuration interface further comprises:	●	a sub-interface for guiding the user to configure quality inspection rules for each of the evaluation functions (claim 11; see at least p.4 ¶¶2, 4; p.7 claim 7); and	●	a sub-interface for guiding the user to upload the rules (claim 11; see at least p.4 ¶4, p.7 claim 7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Aycock et al., Patent Number 5,765,138: teaches evaluation of suppliers based on questionnaire answers.
	●	ZHANG, CN 110135669 A: teaches the invention but lacks verbatim description of some machine learning elements.
	●	LIU et al., CN 110069784A: teaches conversion of customer service telephone audio to text and application of computer algorithms to evaluate the text and score quality of service.
	●	BAO et al., CN 109327632 A: teaches the invention as best understood.
	●	WU et al., CN 109410921: teaches assessment of personnel character and performance by collected streaming audio data.
	●	CHEN et al., TW I650719 B: teaches the invention as best understood.
	●	QIN et al., CN 109816106 A: teaches machine learning applied to the conceptual process but lacks clear disclosure of preliminary audio to text conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 27, 2022